Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
FINAL ACTION

Response to Amendment
The amendment filed on 2/28/2022 has been received and claims 1-5, 7-10, 21-30 and 32-35 are pending.
Claim Objections
Claims 24-30, 32, and 34-35 are objected to because of the following informalities: 
in line 20 of Claim 24, insert --air-- before “duct”;
in line 23 of Claim 24, insert --at least one-- before “air duct”;
in line 18 of Claim 32, insert --air-- before “duct”;
in line 21 of Claim 32, insert --at least one-- before “air duct”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5, 7, 9, 22-23 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (20030024254) in view of Huang (CN206989575) and Goswami (5933702) or Longstaff (20090098014).
As to Claims 1, 9, and 23, Yoshida (‘254) discloses a refrigerator (1) comprising: 
a cabinet (3-10) coupled to one or more doors (3, 4, 5, 6) forming a storage compartment (7, 8, 9, 10); and 
an air purifying duct system (21A; 21B) positioned in the storage compartment (7, 8, 9, 10), wherein the air purifying duct system (21A; 21B) comprises: 
an air duct (19A, 19B; 20A, 20B; 21, 21A, 21B) in fluid communication with the storage compartment (8; 9) (see Figure 14), wherein the air duct (19A, 19B; 20A, 20B; 21, 21A, 21B) (see Figures 3, 9, and 12) includes:
at least one air duct intake (i.e. opening for 19B/20B in 7/10);
at least one air duct exhaust (i.e. opening for 19A/20B such as 16, 17, 18);
a fan (14; 14A, 14B) configured to draw air from the storage compartment (7,  8, 9,10) into the air duct (19A, 19B; 20A, 20B; 21, 21A, 21B) through the at least one air duct intake (i.e. opening for 19B/20B in 7/10) and exhaust the air into the storage compartment (7, 8, 9, 10) through the at least one air duct exhaust (i.e. opening for 19A/20B such as 16, 17, 18) (see Figures 3, 9, 12 and 14); 
a photocatalyst (23) disposed in at least a portion (21; 21A; 21B) of the air duct (19A, 19B; 20A, 20B; 21, 21A, 21B) between the at least one air duct intake (i.e. opening for 19B/20B in 7/10) and the at least one air duct exhaust (i.e. opening for 19A/20B such as 16, 17, 18) (see entire document, particularly Figures 3, 9, and 12, p. 4 [0045] – 8th – 10th lines from the bottom and [0046] – line 5,  p. 12 [0125] – lines 2-3); 
wherein the photocatalyst (23) is adapted/capable to reduce airborne bacterial in the storage compartment (7-10) by at least 60% within one minute; 
one or more LEDs (24) positioned to project light onto the photocatalyst (23) (see entire document, particularly Figure 5, p. 4 [0045] – 7th - 8th lines from the bottom and [0047] – lines 1-3,  p. 12 [0125] – lines 4-5); 
a controller (see p. 4 [0051] – last 4 lines) operably coupled with the fan (14; 14A, 14B) and the one or more LEDs (24) (see entire document, particularly Figures 5-6, 10-11, and 15, p. 4 [0051]); and 
an air circulation path (i.e. path indicated by arrows - see Figure 14) configured to direct pathogens within the storage compartment into the air duct (19A, 19B; 20A, 20B; 21, 21A, 21B) using the fan (14A; 14B);
wherein air that enters the at least one air duct intake (i.e. opening for 19B/20B in 7/10) passes through the portion (21; 21A; 21B) of the air duct (19A, 19B; 20A, 20B; 21, 21A, 21B) containing the photocatalyst (23) prior to exiting the air duct (19A, 19B; 20A, 20B; 21, 21A, 21B) through the at least one air duct exhaust (i.e. opening for 19A/20B such as 16, 17, 18) (see Figures 3, 9, and 12);
further wherein the controller drives the fan (14; 14A, 14B) to form the air circulation path configured to direct pathogens within the storage compartment (7, 8, 9, 10) into the air duct (19A, 19B; 20A, 20B; 21, 21A, 21B) using the fan (14; 14A, 14B) and the controller communicates with the one or more LEDs (24) to emit light (see Figures 6, 10-11, and 15), capable of upon detection of the one or more doors (3, 4, 5, 6) closing;
wherein the air duct (19A, 19B; 20A, 20B; 21, 21A, 21B) (see Figures 3, 9, and 12) includes at least one filter (22; 22A; 22B) disposed in the air circulation path between the at least one air duct intake (i.e. opening for 19B/20B in 7/10) and the at least one air duct exhaust (i.e. opening for 19A/20B such as 16, 17, 18) (see Figures 3, 9, 12 and 14), and
wherein the fan (14; 14A; 14B) is configured to draw air from the storage compartment (7, 8, 9, 10) into the air duct (19A, 19B; 20A, 20B; 21, 21A, 21B) through the at least one air intake (i.e. opening for 19B/20B in 7/10) and through the at least one filter (22; 22A; 22B) before exhausting the air through the at least one air duct exhaust (i.e. opening for 19A/20B such as 16, 17, 18) (see Figures 3, 9, and 12-14).
	Yoshida (‘254) does not appear to specifically teach that at least two air duct intakes are positioned on opposing sidewalls of the storage compartment that are fluidly coupled via the air duct, or that the photocatalyst is disposed on at least a portion of an interior surface of the air duct.
As to the limitation that at least two air duct intakes are positioned on opposing sidewalls of the storage compartment that are fluidly coupled via the air duct, it was known in the art before the effective filing date of the claimed invention to provide at least two air duct intakes on opposing sidewalls of a storage compartment that are fluidly coupled via an air duct in a refrigerator. Huang (‘575) discloses a refrigerator (1) comprising: 
a cabinet coupled to one or more doors forming a storage compartment (see entire document, particularly Figures 1-2); 
an air duct (4) in fluid communication with the storage compartment (see entire document, particularly Figures 2-3), wherein the air duct (4) includes at least two air duct intakes (2) on opposing sidewalls of the storage compartment and at least one air duct exhaust (3), wherein the at least two air duct intakes (2) are fluidly coupled via the air duct (4) (see entire document, particularly Figures 1-3, particularly Figures 2-3);
a fan (see entire document, particularly Abstract – line 3) configured to draw air from the storage compartment into the air duct (4) through the at least one air duct intake (2) and exhaust the air into the storage compartment trough the at least one air duct exhaust (3); and
one or more UV light (see entire document, particularly Abstract – line 7);
in order to removes odor to deodorize air within the refrigerator (see entire document, particularly English translation - Abstract – last 5 lines).
It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide at least two air duct intakes that are positioned on opposing sidewalls of the storage compartment that are fluidly coupled via the air duct in the refrigerator of Yoshida in order to provide deodorization and bactericidal effect for air within the storage compartment of the refrigerator as shown by Huang.

As to the limitation that the photocatalyst is disposed on at least a portion of an interior surface of the air duct, it was known in the art before the effective filing date of the claimed invention to provide a photocatalyst on at least a portion of an interior surface of an air duct. Goswami (‘702) discloses an air purifying duct system (10) comprising:
an air duct (21; 22) in communication with a storage compartment (i.e. enclosed room/environment in communication with 22/10); 
a fan (65) configured to circulate air between the storage compartment and the air duct (21; 22); 
a photocatalyst disposed on at least a portion (29) of an interior surface (31) of the air duct (21; 22) (see entire document, particularly Col. 6 lines 17-62), wherein the photocatalyst is adapted/capable to reduce airborne bacterial in the storage compartment by at least 60% within one minute; and 
one or more UV light sources (24) positioned to project light onto the photocatalyst (at 29, 31) (see Figures 2-6),
in order to destroy microorganisms and organic chemical and any associated odors (see entire document, particularly Col. 3 lines 21-30).
Longstaff (‘014) also discloses an air purifying duct system (20) comprising:
an air duct (20; 27; 29) in communication with a storage compartment (45; 47) (see Figures 16 and 18-19); 
a fan (14) configured to circulate air between the storage compartment (45; 47) and the air duct (20; 27; 29) (see Figures 16 and 18-19); 
a photocatalyst disposed on at least a portion of an interior surface of the air duct (0; 27; 29) (see entire document, particularly Figures 5-6 and 17, p. 2 [0020], p. 4 [0059] – lines 10-11), wherein the photocatalyst is adapted/capable to reduce airborne bacterial in the storage compartment by at least 60% within one minute; and  
one or more LEDs (22; 23; 25) positioned to project light onto the photocatalyst (see entire document, particularly Figures 2, 5-7 and 19, p. 4 [0058] – last line),
in order to destroy microorganisms and organic chemical (see entire document, particularly p. 4 [0059] – lines 5-8).
It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide a photocatalyst on at least a portion of an interior surface of the air duct of Yoshida as modified by Huang as known alternate configuration in order to destroy microorganisms and/or organic chemicals as shown by Goswami or Longstaff.

As to Claim 2, Goswami (‘702) discloses that the one or more LEDs (24) project UV-A, UV-B, or combination thereof onto the photocatalyst (see entire document, particularly Col. 6 lines 26-27).
Longstaff (‘014) discloses that the one or more LEDs (24) project UV-A, UV-B, UV-C, or combination thereof onto the photocatalyst (see entire document, particularly p. 4 [0057]-[0058]).

As to Claim 5, Yoshida (‘254) discloses that the photocatalyst comprises at least one material of titanium dioxide nanoparticles (TiO2) (see entire document, particularly p. 12 [0125] – line 3).
Goswami (‘702) discloses that the photocatalyst comprises at least one material of titanium dioxide nanoparticles (TiO2) (see entire document, particularly Col. 6 line 55). 
Longstaff (‘014) discloses that the photocatalyst comprises at least one material of titanium dioxide nanoparticles (TiO2) (see entire document, particularly p. 4 [0059] – lines 5-6).

As to Claim 7, Yoshida (‘254) discloses that the air duct comprises a plurality of air duct exhausts (at 15DA/1 and 15DB/2) positioned along a back wall of the storage compartment (8-9) (see Figures 13-14).
As to Claim 22, Yoshida (‘254) discloses that the one or more LEDs (24) are positioned to project light onto the at least a portion of an interior surface of the air duct (21) (see Figure 5).
Longstaff (‘014) discloses that the one or more LEDs (24) are positioned to project light onto the at least a portion of the interior surface of the air duct containing the photocatalyst (see Figures 1-19).

As to Claim 33, Yoshida (‘254) discloses that the storage compartment (7, 8, 9, 10) further comprises:
a refrigerator storage compartment (7, 8, 9); and
a freezer storage compartment (10), wherein the air purifying duct system circulates air between the refrigerator storage compartment (7, 8) and the freezer storage compartment (10) (see Figures 1 and 7).

Thus, Claims 1-2, 5, 7, 9, 22-23 and 33 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Yoshida (‘254), Huang (‘575), and Goswami (‘702) or Longstaff (‘014).

Claims 3, 8, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (20030024254) in view of Huang (CN206989575) and Goswami (5933702) or Longstaff (20090098014) as applied to claim 1 above, and further in view of Park (20090136389).
Yoshida (‘254), Huang (‘575), and Goswami (‘702) or Longstaff (‘014) are relied upon for disclosure described in the rejection of claim 1 under 35 U.S.C. 103.
Neither Yoshida (‘254) or Huang (‘575) or Goswami (‘702) nor Longstaff (‘014) appears to specifically teach that the photocatalyst is a coating containing a mixture of titanium dioxide and silver nanoparticles, or that a nano-coating disposed on at least a portion of the interior surface of the air duct, or that a plurality of fins are located in the air duct. 
It was known in the art before the effective filing date of the claimed invention to provide silver nanoparticles in a nano-coating on an interior surface of an air duct. Park (‘389) discloses an air purifying system (10) comprising:
a photocatalyst disposed on at least a portion of an interior surface (30) of an air duct (i.e. where system 10 is located – see entire document, particularly p. 2 [0040]), wherein the photocatalyst is a coating containing a mixture of titanium dioxide nanoparticles (TiO2) and silver nanoparticles (Ag) (see entire document, particularly p. 2 [0025]-[0026]); 
a nano-coating disposed on at least a portion of the interior surface (30) of the air duct (see entire document, particularly p. 2 [0030]);
one or more light sources (20) positioned to project light onto the photocatalyst (see Figures 1-4); and
a plurality of fins (30; 38) coupled to the air duct (see entire document, particularly p. 2 [0040]);
in order to remove diverse pathogenic bacteria and organic compounds and to sterilize and disinfect air (see entire document, particularly p. 3 [0044] – last 3 lines).
It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide a nano-coating/silver nanoparticles and a plurality of fins in the air duct of Yoshida as modified by Huang and Goswami or Longstaff as a known configuration in order to remove diverse pathogenic bacteria and organic compounds and to sterilize/disinfect air as shown by Park.
Thus, Claims 3, 8, and 21 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Yoshida (‘254), Huang (‘575), Goswami (‘702) or Longstaff (‘014), and Park (‘389).
	
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (20030024254) in view of Huang (CN206989575) and Goswami (5933702) or Longstaff (20090098014) as applied to claim 1 above, and further in view of Iwasaki (20080286643).
Yoshida (‘254), Huang (‘575), and Goswami (‘702) or Longstaff (‘014) are relied upon for disclosure described in the rejection of claim 1 under 35 U.S.C. 103.
Neither Yoshida (‘254) or Huang (‘575) or Goswami (‘702) nor Longstaff (‘014) appears to specifically teach that the photocatalyst is a coating containing a mixture of zirconium dioxide nanoparticles (ZrO2) and gallium nanoparticles (Ga). 
It was known in the art before the effective filing date of the claimed invention to provide a coating containing a mixture of zirconium dioxide nanoparticles (ZrO2) and gallium nanoparticles (Ga) as photocatalyst. Iwasaki (‘643) discloses an air purifying system (1) (see Figure 1) comprising a photocatalyst in the form of a coating (14) containing a mixture of zirconium dioxide nanoparticles (ZrO2) and gallium nanoparticles (Ga) (see entire document, particularly p. 4 [0062] – lines 8-11 and 17-19) as known materials for photocatalyst. It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide a coating containing a mixture of zirconium dioxide nanoparticles (ZrO2) and gallium nanoparticles (Ga) as photocatalyst in the air purifying duct of Yoshida as modified by Huang and Goswami or Longstaff as known photocatalyst materials in order to purify air as shown by Iwasaki.
Thus, Claim 4 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Yoshida (‘254), Huang (‘575), Goswami (‘702) or Longstaff (‘014), and Iwasaki (‘643).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (20030024254) in view of Huang (CN206989575) and Goswami (5933702) or Longstaff (20090098014) as applied to claim 1 above, and further in view of Yamanaka (5919422).
Yoshida (‘254), Huang (‘575), and Goswami (‘702) or Longstaff (‘014) are relied upon for disclosure described in the rejection of claim 1 under 35 U.S.C. 103.
Neither Yoshida (‘254) or Huang (‘575) or Goswami (‘702) nor Longstaff (‘014) appears to specifically teach that the photocatalyst is additionally disposed on one or more blades of the fan. 
It was known in the art before the effective filing date of the claimed invention to provide photocatalyst on one or more blades of a fan. Yamanaka (‘422) discloses an air purifying system (see Figure 8) comprising: 
an air duct (87);
a photocatalyst (85) disposed on at least a portion of an interior surface of the air duct (87) in the form of one or more blades (83) of a fan (see Figure 8, Col. 20 lines 4-5); and
one or more LEDs (89) positioned to project light onto the photocatalyst (see Figures 1-4); and
in order to purify air (see Col. 20 lines 16 and 27-31).
It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide photocatalyst on one or more blades of the fan of Yoshida as modified by Huang and Goswami or Longstaff as a known position/location for photocatalyst in order to purify air as shown by Yamanaka.
Thus, Claim 10 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Yoshida (‘254), Huang (‘575), Goswami (‘702) or Longstaff (‘014), and Yamanaka (‘422).

Claims 24-26, 28, 32 and 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (20030024254) in view of Son (20140360213), Park (20090136389) and Wang (CN203824216U).
As to Claims 24, 26, and 32, Yoshida (‘254) discloses a refrigerator (1) comprising: 
a cabinet (3-10) coupled to one or more doors (3, 4, 5, 6) forming a storage compartment (7, 8, 9, 10); and 
an air purifying duct system (21A; 21B) positioned in the storage compartment (7, 8, 9, 10), wherein the air purifying duct system (21A; 21B) comprises: 
at least one air duct (19A, 19B; 20A, 20B; 21, 21A, 21B) in fluid communication with the storage compartment (8; 9) (see Figure 14), wherein the at least one air duct (19A, 19B; 20A, 20B; 21, 21A, 21B) (see Figures 3, 9, and 12) includes:
an air duct intake (i.e. opening for 19B/20B in 7/10);
an air duct exhaust (i.e. opening for 19A/20B such as 16, 17, 18);
a fan (14; 14A, 14B) configured to draw air from the storage compartment (7,  8, 9,10) into the at least one air duct (19A, 19B; 20A, 20B; 21, 21A, 21B) through the air duct intake (i.e. opening for 19B/20B in 7/10) and exhaust the air into the storage compartment (7, 8, 9, 10) through the air duct exhaust (i.e. opening for 19A/20B such as 16, 17, 18) (see Figures 3, 9, 12 and 14); and
a photocatalyst (23) disposed in at least a portion (21; 21A; 21B) of the air duct (19A, 19B; 20A, 20B; 21, 21A, 21B) between the air duct intake (i.e. opening for 19B/20B in 7/10) and the air duct exhaust (i.e. opening for 19A/20B such as 16, 17, 18) (see entire document, particularly Figures 3, 9, and 12, p. 4 [0045] – 8th – 10th lines from the bottom and [0046] – line 5,  p. 12 [0125] – lines 2-3); 
wherein the photocatalyst (23) is adapted/capable to reduce airborne bacterial in the storage compartment (7-10) by at least 60% within one minute; 
one or more LEDs (24) positioned to project light onto the photocatalyst (23) (see entire document, particularly Figure 5, p. 4 [0045] – 7th - 8th lines from the bottom and [0047] – lines 1-3,  p. 12 [0125] – lines 4-5); and
a controller (see p. 4 [0051] – last 4 lines) operably coupled with the fan (14; 14A, 14B) and the one or more LEDs (24) (see entire document, particularly Figures 5-6, 10-11, and 15, p. 4 [0051]);
wherein air that enters the at least one air duct intake (i.e. opening for 19B/20B in 7/10) passes through the portion (21; 21A; 21B) of the air duct (19A, 19B; 20A, 20B; 21, 21A, 21B) containing the photocatalyst (23) prior to exiting the air duct (19A, 19B; 20A, 20B; 21, 21A, 21B) through the at least one air duct exhaust (i.e. opening for 19A/20B such as 16, 17, 18) (see Figures 3, 9, and 12); and
wherein the fan (14; 14A; 14B) is configured to draw air from the storage compartment (7, 8, 9, 10) into and through the at least one air duct (19A, 19B; 20A, 20B; 21, 21A, 21B) containing the photocatalyst (23) (see Figures 3, 9, and 12-14);
further wherein the controller drives the fan (14; 14A, 14B) to form an air circulation path configured to direct pathogens within the storage compartment (7, 8, 9, 10) into the air duct (19A, 19B; 20A, 20B; 21, 21A, 21B) using the fan (14; 14A, 14B) and the controller communicates with the one or more LEDs (24) to emit light (see Figures 6, 10-11, and 15), capable of upon detection of the one or more doors (3, 4, 5, 6) closing.
	Yoshida (‘254) does not appear to specifically teach that the refrigerator is comprised of an evaporator, or a plurality of fins disposed on at least a portion of a duct wall between the air duct intake and the air duct exhaust, or that the photocatalyst disposed on the plurality of fins and on at least a portion of the duct wall.
	As to the limitation that air is circulated past an evaporator and into the storage compartment, it was known in the art before the effective filing date of the claimed invention to provide an evaporator in a refrigerator. Son (‘213) discloses that it was known in the art that a refrigerator comprises a storage compartment comprised of a refrigerator compartment and a freezer compartment, a fan, and an evaporator, wherein air is circulated past the evaporator and into the storage compartment, in order to generate cold air from the air obtained from inside the storage compartment and to provide the cold air into the storage compartment (see p. 1 [0010]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an evaporator and to circulate air past the evaporator and into the storage compartment in the refrigerator of Yoshida as a known configuration in order to generate cold air by heat exchanging with air inside the storage compartment and to restore the heat exchanged cold air into the storage compartment as shown by Son.
As to the limitation that a plurality of fins are disposed on a duct wall between the air duct intake and the air duct exhaust, it was known in the art before the effective filing date of the claimed invention to provide a photocatalyst coating on an interior surface in an air duct of an air purifier. Park (‘389) discloses an air purifying system (10) (see entire document, particularly p. 1 [0012]) comprising:
a plurality of fins (38) disposed on at least a portion of a duct wall (30) between an air duct intake and an air duct exhaust of an air duct (i.e. where system 10 is located – see entire document, particularly p. 1 [0012], p. 2 [0040]);
a photocatalyst disposed on at least a portion of the plurality of fins (38) and on the duct wall (30) of the air duct (i.e. where system 10 is located – see entire document, particularly p. 1 [0012], p. 2 [0025], [0030] and [0040]), wherein the photocatalyst is a coating containing a mixture of titanium dioxide nanoparticles (TiO2) and silver nanoparticles (Ag) (see entire document, particularly p. 2 [0025]-[0026]) disposed  on the plurality of fins and on at least a portion of the duct wall (30) (see entire document, particularly p. 2 [0025] and [0030]);
one or more light sources (20) positioned to project light onto the photocatalyst (see Figures 1-4); and
in order to remove diverse pathogenic bacteria and organic compounds and to sterilize and disinfect air (see entire document, particularly p. 3 [0044] – last 3 lines).
It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide a photocatalyst coating disposed on a plurality of fins and on at least a portion of a duct wall in the air duct of Yoshida as modified by Son as a known configuration in order to remove diverse pathogenic bacteria and organic compounds and to sterilize/disinfect air as shown by Park.
In addition, it was known in the art before the effective filing date of the claimed invention to provide a photocatalyst on at least one of an air duct intake and an air duct exhaust and further on at least a portion of an interior surface of an air duct in a refrigerator. Wang (‘216) discloses a refrigerator (see entire document, particularly Figure 1 and Abstract) comprising: 
a cabinet coupled to one or more doors forming a storage compartment (12) (see entire document, particularly Figure 1, English translation - paragraph 11 line 1 of “Detailed Description of the Embodiments” section);
an air purifying duct system (11) (see Figures 1-2) comprised of: 
at least one air duct (1) that includes an air duct intake (5) and an air duct exhaust (6); 
a fan (4) configured to draw air from the storage compartment () into the at least one air duct (1) through the air duct intake (5) and exhaust air into the storage compartment (12) through the air duct exhaust (6);
a photocatalyst (9) disposed on at least one of the air duct intake (5) and the air duct exhaust (6) and on at least a portion of the duct wall between the air duct intake (5) and the air duct exhaust (6) (see entire document, particularly English translation - 3rd paragraph of Detailed Description of the Embodiments); and 
one or more UV light source (2, 3) positioned to project light onto the photocatalyst (9);
wherein the fan (4) is configured to draw air from the storage compartment (12) through the at least one duct (1) containing the photocatalyst (9) (see entire document, particularly Figure 2, English translation - paragraph 11 lines 2-3 of “Detailed Description of the Embodiments” section), 
in order to deodorize and sterilize the air within the refrigerator storage chamber (see entire document, particularly first paragraph of “The utility model discloses content” section, paragraphs 11-12 of “Detailed Description of the Embodiments” section of English translation).
It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide a photocatalyst on at least a portion of an interior surface of the air duct of Yoshida as modified by Son and Park as known alternate configuration in order to destroy microorganisms and/or chemicals for deodorization and/or sterilization of air within the storage compartment of the refrigerator as shown by Wang.

As to Claim 25, Goswami (‘702) discloses that the one or more LEDs (24) project UV-A, UV-B, or combination thereof onto the photocatalyst (see entire document, particularly Col. 6 lines 26-27).
Wang (‘216) discloses that the one or more UV light sources (2, 3) project UV-A, UV-C, or combination thereof onto the photocatalyst (see entire document, particularly English translation - 10th paragraph of “Detailed Description of the Embodiments” section).

As to Claim 28, Yoshida (‘254) discloses that the photocatalyst comprises at least one material of titanium dioxide nanoparticles (TiO2) (see entire document, particularly p. 12 [0125] – line 3).
Wang (‘216) discloses that the photocatalyst comprises at least one material of titanium dioxide nanoparticles (TiO2) (see entire document, particularly Abstract – lines 7-8). 
As to Claims 34-35, Yoshida (‘254) discloses that the storage compartment (7, 8, 9, 10) further comprises:
a refrigerator storage compartment (7, 8, 9); and
a freezer storage compartment (10), wherein the air purifying duct system circulates air between the refrigerator storage compartment (7, 8) and the freezer storage compartment (10) (see Figures 1 and 7).

Thus, Claims 24-26, 28, 32 and 34-35 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Yoshida (‘254), Son (‘213), Park (‘389), and Wang (‘216).

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (20030024254) in view of Son (20140360213), Park (20090136389) and Wang (CN203824216) as applied to claim 24 above, and further in view of Iwasaki (20080286643).
Yoshida (‘254), Son (‘213), Park (‘389), and Wang (‘216) are relied upon for disclosure described in the rejection of claim 24 under 35 U.S.C. 103.
Neither Yoshida (‘254) nor Son (‘213) or Park (‘389) or Wang (‘216) appears to specifically teach that the photocatalyst is a coating containing a mixture of zirconium dioxide nanoparticles (ZrO2) and gallium nanoparticles (Ga). 
It was known in the art before the effective filing date of the claimed invention to provide a coating containing a mixture of zirconium dioxide nanoparticles (ZrO2) and gallium nanoparticles (Ga) as photocatalyst. Iwasaki (‘643) discloses an air purifying system (1) (see Figure 1) comprising a photocatalyst in the form of a coating (14) containing a mixture of zirconium dioxide nanoparticles (ZrO2) and gallium nanoparticles (Ga) (see entire document, particularly p. 4 [0062] – lines 8-11 and 17-19) as known materials for photocatalyst. It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide a coating containing a mixture of zirconium dioxide nanoparticles (ZrO2) and gallium nanoparticles (Ga) as photocatalyst in the air purifying duct of Yoshida as modified by Son, Park and Wang as known photocatalyst materials in order to purify air as shown by Iwasaki.
Thus, Claim 27 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Yoshida (‘254), Son (‘213), Park (‘389), Wang (‘216), and Iwasaki (‘643).

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (20030024254) in view of Son (20140360213), Park (20090136389) and Wang (CN203824216) as applied to claim 24 above, and further in view of Huang (CN206989575).
Yoshida (‘254), Son (‘213), Park (‘389), and Wang (‘216) are relied upon for disclosure described in the rejection of claim 24 under 35 U.S.C. 103.
While Yoshida (‘254) discloses that the air duct (20; 21A; 21B) comprises at least two air duct intakes (i.e. adjacent 22A and 22B) and a plurality of air duct exhausts (at 15DA/1 and 15DB/2) positioned along a back wall of the storage compartment (8-9) (see Figures 13-14), neither Yoshida (‘254) nor Son (‘213) or Park (‘389) or Wang (‘216) appears to specifically teach that the at least two air duct intake are positioned on opposite sidewalls of the storage compartment. 
It was known in the art before the effective filing date of the claimed invention to provide air duct intakes positioned on opposite sidewalls of a storage compartment in a refrigerator. Huang (‘575) discloses a refrigerator (1) comprising: 
a cabinet coupled to one or more doors forming a storage compartment (see Figures 1-2); 
an air duct (4) in fluid communication with the storage compartment (see Figures 2-3), wherein the air duct (4) includes at least two air duct intakes (2) on opposing sidewalls of the storage compartment and at least one air duct exhaust (3), wherein the at least two air duct intakes (2) are fluidly coupled via the air duct (4) (see Figures 1-3, particularly Figures 2-3);
a fan (see Abstract – line 3) configured to draw air from the storage compartment into the air duct (4) through the at least one air duct intake (2) and exhaust the air into the storage compartment trough the at least one air duct exhaust (3); and
one or more UV light (see Abstract – line 7);
in order to removes odor to deodorize air within the refrigerator (see Abstract – last 5 lines).
It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide at least two air duct intakes that are positioned on opposing sidewalls of the storage compartment in the refrigerator of Yoshida as modified by Son, Park and Wang as a known alternate configuration in order to provide air flow through the air purifying duct system for deodorization and bactericidal effect on air within the storage compartment to enable purification of air as shown by Huang.
Thus, Claim 29 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Yoshida (‘254), Son (‘213), Park (‘389), Wang (‘216), and Huang (‘575).
		
Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (20030024254) in view of Son (20140360213), Park (20090136389) and Wang (CN203824216) as applied to claim 24 above, and further in view of Yamanaka (5919422).
Yoshida (‘254), Son (‘213), Park (‘389), and Wang (‘216) are relied upon for disclosure described in the rejection of claim 24 under 35 U.S.C. 103.
Neither Yoshida (‘254) nor Son (‘213) or Park (‘389) or Wang (‘216) appears to specifically teach that the photocatalyst is additionally disposed on one or more blades of the fan. 
It was known in the art before the effective filing date of the claimed invention to provide photocatalyst on one or more blades of a fan. Yamanaka (‘422) discloses an air purifying system (see Figure 8) comprising: 
an air duct (87);
a photocatalyst (85) disposed on at least a portion of an interior surface of the air duct (87) in the form of one or more blades (83) of a fan (see Figure 8, Col. 20 lines 4-5); and
one or more LEDs (89) positioned to project light onto the photocatalyst (see Figures 1-4); and
in order to purify air (see Col. 20 lines 16 and 27-31).
It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide photocatalyst on one or more blades of the fan of Yoshida as modified by Son, Park and Wang as a known position/location for photocatalyst in order to purify air as shown by Yamanaka.
Thus, Claim 30 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Yoshida (‘254), Son (‘213), Park (‘389), Wang (‘216), and Yamanaka (‘422).
Response to Arguments
Applicant's arguments filed 2/28/2022 have been fully considered but they are not persuasive. Specifically, as to applicant’s argument in the last paragraph at the bottom on p. 9 and in first two paragraphs and last paragraph on p. 10, second paragraph on p. 11, and in pp. 12-16 of Remarks in regards to the newly added limitation “upon detection of…LEDs to emit light”, examiner disagrees and points out that the reference of Yoshida discloses a controller (see rejections in the paragraphs above) and that the limitation being argued appears to be a recitation of an intended use or a process step in an apparatus claim where a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 

Applicant’s arguments with respect to claim(s) 24-30, 32 and 34-35 (in regards to newly added limitation “”wherein the air is circulated past an evaporator”) have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for the teaching or matter specifically challenged in the argument (i.e. newly added limitations).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M YOO whose telephone number is (571)272-6690. The examiner can normally be reached Monday - Friday, 10:30 am - 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REGINA M YOO/            Primary Examiner, Art Unit 1799